 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Eric Scott Johnston,                              No. CV-19-08000-PCT-JJT (ESW)
10                  Plaintiff,                         ORDER
11   v.
12   State of Arizona, et al.,
13                  Defendants.
14
15
16          Plaintiff Eric Scott Johnston filed a pro se civil rights Complaint pursuant to 42

17   U.S.C. § 1983 (Doc. 1). The Court screened Plaintiff’s Complaint and found a stay to be
18   appropriate pursuant to Gilbertson v. Albright, 381 F.3d 965, 981 (9th Cir. 2004) (Doc. 7

19   at 6). On April 19, 2019, Plaintiff filed a Notice of Status (Doc. 8), informing the Court

20   that his criminal case was terminated on January 16, 2019. Plaintiff’s Notice of Status
21   reflects a change of address for which Plaintiff has not filed a Notice of Change of Address
22   as required by the Court’s Order of April 4, 2019 (Doc. 7 at 7).

23          On June 27, 2019, the Court lifted the stay imposed in this matter and ordered that

24   Plaintiff complete a service packet for Defendant Meza who was ordered to answer Counts

25   One and Two of Plaintiff’s Complaint (Doc. 9 at 4). The mailed June 27, 2019 Order and

26   the April 4, 2019 Order (Docs. 7, 9) were not returned to the Court as undeliverable.
27   Therefore, the receipt of both orders at Plaintiff’s address of record may be presumed.
28   However, because the June 27, 2019 Order (Doc. 9) and attached packet may have been
 1   mailed to Plaintiff’s address of record, rather than his address reflected on his most recent
 2   filing,
 3             IT IS ORDERED that the Clerk of Court re-mail a copy of the Court’s Order and
 4   attachments (Doc. 7), this Order, and a service packet to the Plaintiff at 5129 N. 15th Street
 5   #516, Phoenix, AZ 85014.
 6             IT IS FURTHER ORDERED that the Plaintiff file a Notice of Change of Address,
 7   if his address of record has changed, no later than ten (10) days from the date of filing of
 8   this Order.
 9             IT IS FURTHER ORDERED that the failure to return the completed service
10   packet to the Court within 21 days of the filing of this Order may result in this matter being
11   dismissed without further notice to Plaintiff.
12             Dated this 7th day of January, 2020.
13
14
15                                                      Honorable Eileen S. Willett
16                                                      United States Magistrate Judge

17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
